

115 HR 451 IH: Permanently Repeal the Estate Tax Act of 2017
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 451IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2017Mr. Latta (for himself, Mr. Duncan of Tennessee, Mr. Farenthold, Mr. Gosar, Mr. Jody B. Hice of Georgia, Mr. Jones, Mr. Long, Mr. Messer, and Mr. Poe of Texas) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to repeal the estate tax and retain stepped-up basis at
			 death.
	
 1.Short titleThis Act may be cited as the Permanently Repeal the Estate Tax Act of 2017. 2.Repeal of estate tax and retention of basis step-upEffective for estates of decedents dying after December 31, 2016, chapter 11 of the Internal Revenue Code of 1986 is repealed.
		